ORDER
PER CURIAM:
Jerry Brown appeals from the trial court’s entry of judgment convicting him of resisting a lawful detention. Brown argues on appeal that the trial court erred in overruling his motion for judgment of acquittal because there was insufficient evidence presented at trial to prove that: (1) Brown knew or should have known that a police officer was attempting to lawfully detain him; and (2) Brown knew why a police officer would be attempting to lawfully detain him. We affirm. Rule 30.25(b).